Citation Nr: 1520969	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-26 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to an initial disability rating in excess of 10 percent for a left knee condition.

3. Entitlement to an initial disability rating in excess of 10 percent for a right knee condition.

4. Entitlement to an initial disability rating in excess of 10 percent for sinusitis.

5. Entitlement to an initial disability rating in excess of 10 percent for a right shoulder strain prior to February 9, 2010, and in excess of 20 percent since.  

6. Entitlement to an initial compensable disability rating for phrenic nerve paralysis. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 2008.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was granted service connection for bilateral knee conditions and sinusitis in a January 2010 rating decision.  He was granted service connection for a right shoulder strain in a March 2010 rating decision.  He disagreed with the initial ratings assigned for all of these conditions.  Additionally, he was denied service connection for sleep apnea in a March 2012 rating decision.  The Veteran timely appealed all of these issues via an August 2013 VA Form 9 Substantive Appeal.  Finally, he was granted service connection for phrenic nerve paralysis in a June 2013 rating decision.  

The Board notes that the Veteran also initially disagreed with denials of service connection for jaw pain and dizziness.  However, these claims were subsequently granted by the RO.  The Veteran did not submit any separate notices of disagreement concerning the associated downstream issues; therefore they are not before the Board here.  

The Veteran underwent a hearing before the undersigned Veterans Law Judge in June 2014, a transcript of which is included in the electronic claims file.  

The issues of entitlement to service connection for sleep apnea and entitlement to an initial compensable disability rating for paralysis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran stated at his June 2014 hearing that he was withdrawing his claims for higher ratings for his left knee, right knee, sinusitis, and right shoulder conditions.  This statement was then transcribed as part of the hearing transcript and added to the record.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to an initial disability rating in excess of 10 percent for a left knee condition have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the appeal of the claim of entitlement to an initial disability rating in excess of 10 percent for a right knee condition have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. The criteria for withdrawal of the appeal of the claim of entitlement to an initial disability rating in excess of 10 percent for sinusitis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4. The criteria for withdrawal of the appeal of the claim of entitlement to an initial disability rating in excess of 10 percent for a right shoulder strain prior to February 9, 2010, and in excess of 20 percent since have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the Veteran's June 2014 hearing, he indicated his desire to withdraw his claims for higher ratings concerning his left knee, right knee, sinusitis, and right shoulder conditions.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014). 

The Veteran's statement indicating his intention to withdraw the appeal as to these issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, he has withdrawn these four issues; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The claim of entitlement to an initial disability rating in excess of 10 percent for a left knee condition is dismissed.

The claim of entitlement to an initial disability rating in excess of 10 percent for a right knee condition is dismissed.

The claim of entitlement to an initial disability rating in excess of 10 percent for sinusitis is dismissed.

The claim of entitlement to an initial disability rating in excess of 10 percent for a right shoulder strain prior to February 9, 2010, and in excess of 20 percent since, is dismissed.


REMAND

The Veteran alleges two theories of entitlement to service connection for his sleep apnea condition: that it incepted in service, or, alternatively, that it is secondary to his service-connected phrenic nerve condition.  

He underwent a VA examination for the sleep apnea in June 2011.  The examiner eventually opined that the condition was less likely than not related to the Veteran's reported in-service complaints of shortness of breath and fatigue.  The examiner attributed these complaints to the phrenic nerve condition and further stated that the Veteran did not have complaints of daytime drowsiness, poor concentration, snoring, apneic spells, or lack of energy during his active duty service.  

However since filing his claim, the Veteran has consistently stated that he experienced daytime tiredness while on active duty, including in a March 2011 statement.  Furthermore, he has submitted multiple statements from fellow service-members and his wife indicating that they recall him snoring and being tired in the daytime while he was on active duty.  As the June 2011 examiner did not consider these statements in rendering the negative opinion, the examination is inadequate.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding Veteran's testimony competent evidence as to symptomatology capable of lay observation).

The Board notes that the Veteran did recently submit medical evidence in support of his claim, including a September 2014 letter from Dr. J.B. which states that she believes it is likely that the Veteran's phrenic nerve injury is "exacerbating the sleep apnea as well as his daytime breathing."  However, she did not provide any rationale for this opinion, thus it is afforded little probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is also a September 2014 statement from Dr. R.S., the Veteran's treating physician for his sleep apnea, which states that "paralyzed right hemidiaphragm" could lead to a number of symptoms, which could in turn lead to an increased need for his CPAP machine.  Finally, there are multiple statements from the Veteran's wife, a licensed physical therapist, that he began exhibiting snoring and labored breathing symptoms in 2003 while on active duty service.  

As the June 2011 VA examination is inadequate, and there is now indication that the Veteran's phrenic nerve condition could be aggravating his sleep apnea, he must be afforded a new VA examination on remand.  

Regarding the Veteran's claim for a compensable rating for his phrenic nerve paralysis, he was granted service connection for the condition in a June 2013 rating decision, but did not receive notice of the decision until July 2013.  At his June 2014 Board hearing in Washington, D.C., the Veteran indicated his disagreement with the initial rating assigned for this condition.  As this is a timely Notice of Disagreement with the downstream issue of disability rating, the claim must be remanded so a Statement of the Case (SOC) can be provided.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  It is acknowledged that an NOD must be filed with the VA office from which the Veteran received notice of the determination being appealed, which would be the Roanoke RO. See 38 C.F.R. § 20.300. This is so unless the records have been transferred to another VA office. Id. Although the regulation seems to indicate that an NOD must be filed at the RO level, as the Board currently has jurisdiction over the records, the Board will accept the NOD as timely filed as it was received by VA within one year of the rating decision. See 38 C.F.R. § 20.302(a) .

Additionally, the Veteran stated at his hearing that there were outstanding treatment records from a Bethesda, Maryland medical facility.  The RO should attempt to obtain these records and add them to the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inquire of him which Bethesda military facility he was treated at in 2012 or 2013.  Provide him with a VA Form 21-4142, Authorization and Consent to Release Information, if necessary, to facilitate the acquisition of the records.  

2. Issue the Veteran a SOC, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an initial compensable disability rating for phrenic nerve paralysis.

3. Then, schedule the Veteran for a VA examination to be performed by an expert in sleep disorders.  The claims file must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed.  

After a complete examination, the examiner is requested to respond to the following:

Is it at least likely as not (50 percent or greater probability) that the Veteran's sleep apnea incepted in, or was otherwise caused by, his active duty service? 

Alternatively, is it at least likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated by his service-connected phrenic nerve condition?

The examiner must include a detailed rationale for the conclusions reached, including citations to the medical evidence and lay testimony of record.  

The examiner must consider all lay testimony of record, including that of the Veteran, his wife (a licensed physical therapist), and his fellow servicemen.  Specifically, the examiner must consider the various statements that he began exhibiting symptoms while on active duty beginning in 2003, such as snoring, fatigue, and difficulty breathing.  The examiner should also address the Veteran's argument that his other medical problems during service "masked" his sleep apnea symptoms.  

4. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.
 
5. Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


